Title: From Thomas Jefferson to John Adams, 18 October 1785
From: Jefferson, Thomas
To: Adams, John



Dear Sir
Paris Oct. 18. 1785.

Your letter of the 10th. came safely to hand and I delivered the one therein inclosed to Mr. Grand. It was a duplicate of one he had before received. You will have heard of the safe arrival of Doctr. Franklin in America. Strange we do not hear of that of Otto and Doradour. If you know of the safe arrival of the packet in which they went, pray communicate it to me, as Madame de Doradour, who is ill in Auvergne, is greatly uneasy for her husband. Our dispatches to the Westward are all gone. Those to the Southward will go this week. This goes by post which will account for it’s laconicism. I must however add my respects to the ladies and assurances to yourself of the esteem with which I am Dear Sir Your most obedient humble servt.,

Th: Jefferson

